Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US Pub. 2014/0069626; hereinafter Lin) in view of Doepker et al (US Pub. 2013/0255932; hereinafter Doepker).

As per claim 1, Lin discloses a system comprising: 

a temperature sensor to monitor a temperature of electrical equipment [Fig. 3; para 0035; inherent to the state detecting unit 340 as it can detect the environment temperature T; para 0033; “… the temperature sensor of the server groups …”]; 

a controller communicatively coupled to the temperature sensor to receive temperature monitoring data from the temperature sensor [abstract; Fig. 1, 3; control unit 130 or control unit 330 (both are same but numbered differently)]; 

an air cooling subsystem controlled by the controller to cool the electrical equipment using forced airflow [Fig. 1, 3; Air-cooled module 120 or 320; para 0019, 0030]; and 

a liquid cooling subsystem controlled by the controller to cool the electrical equipment using forced liquid flow [Fig. 1, 3; Liquid cooling module 110 or 310; para 0019, 0030]; 

wherein the controller includes 
a processing resource [abstract; Fig. 1, 3; para 0008, 0019; inherent to the control unit as it controls several things in the temperature control system], and 

a memory resource storing machine readable instructions to cause the processing resource to control the air cooling subsystem and the liquid cooling subsystem based on temperature monitoring data received from the temperature sensor [abstract; Fig. 1, 3; para 0008, 0019; inherent to the control unit as it performs several things in the temperature control system], wherein the instructions include: 

instructions to use the air cooling subsystem, but not the liquid cooling subsystem, to cool the electrical equipment when the received temperature monitoring data indicates that the electrical equipment is below a thermal criteria [abstract; Fig. 1, 3; para 0008-0009, 0019-0027, 0031-0032, 0035-0036; the control unit in the temperature control system utilizes the air-cooled module as well as liquid cooling module based on temperature T], and 

instructions to use at least the liquid cooling subsystem to cool the electrical equipment when the received temperature monitoring data indicates that the electrical equipment is at or above the thermal criteria [abstract; Fig. 1, 3; para 0008-0009, 0019-0027, 0031-0032, 0035-0036; the control unit in the temperature control system utilizes the air-cooled module as well as Liquid cooling module based on temperature T].

Though Lin does not specifically disclose regarding using the air-cooled module but not the liquid cooling module, a routineer in the art would do so if the temperature of the electrical equipment can be cooled down by air-cooled module only and then if needed upon monitored temperature, one will use the liquid cooling module as an additional or supplemental cooling. However, Doepker (in the same field of endeavor) clearly discloses using air cooling first and if needed, using the working fluid cooling [Fig. 9, 10; para 0011, 0048-0050, 0054-0055]. 


As per claim 10, Lin discloses A controller comprising: 

a cooling profile assignment module to assign a hybrid cooling profile based on temperature readings of electrical equipment [Fig. 1-3; Air-cooled module 120 or 320, Liquid cooling module 110 or 310; para 0019-0027, 0031-0032, 0035-0037; a state detection unit is coupled to the control unit and is configured to detect the environment temperature T and the control unit operating the air-cooled module and the liquid cooling module based on detected temperature being higher or lower than a threshold temperature], 

an air cooling control module to control a forced airflow cooling system for the electrical equipment in accordance with the assigned hybrid cooling profile [Fig. 1, 3; Air-cooled module 110 or 310; para 0019-0027, 0031-0032, 0035-0037]; and 

a liquid cooling control module to control a liquid cooling system for the electrical equipment in accordance with the assigned hybrid cooling profile [Fig. 1, 3; Liquid cooling module 110 or 310; para 0019-0027, 0031-0032, 0035-0037], 

[abstract; Fig. 1, 3; para 0008-0009, 0019-0027, 0031-0032, 0035-0036; the control unit in the temperature control system utilizes the air-cooled module as well as liquid cooling module based on temperature T].

Though Lin does not specifically disclose regarding using the air-cooled module but not the liquid cooling module, a routineer in the art would do so if the temperature of the electrical equipment can be cooled down by air-cooled module only and then if needed upon monitored temperature, one will use the liquid cooling module as an additional or supplemental cooling. However, Doepker (in the same field of endeavor) clearly discloses using air cooling first and if needed, using the working fluid cooling [Fig. 9, 10; para 0011, 0048-0050, 0054-0055]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to use an air-cooled module and a liquid cooling module to control the temperature within a data center or an electrical components/equipment. 


As per claim 13, Lin discloses a system comprising: 

rack-mount electrical equipment [para 0006; data center]; 

[]; 

a forced air cooling system to flow air over the heat sinks to remove heat from the equipment when the equipment is mounted in the rack, wherein the operation of the forced air cooling system is controlled by the controller according to a hybrid cooling profile [Fig. 1, 3; Air-cooled module 110 or 310; para 0019-0027, 0031-0032, 0035-0037]; and 

a liquid cooling system to flow liquid over the heat sinks to remove heat from the equipment when the equipment is mounted in the rack, wherein the operation of the liquid cooling system is controlled by the controller according to the hybrid cooling profile [Fig. 1, 3; Liquid cooling module 110 or 310; para 0019-0027, 0031-0032, 0035-0037], 

wherein the hybrid cooling profile indicates that the forced air cooling system is to be a primary cooling system for the equipment when the temperature of the equipment is below a thermal threshold and indicates that the liquid cooling system is to provide auxiliary cooling when the temperatures of the equipment are at or above the thermal threshold [abstract; Fig. 1, 3; para 0008-0009, 0019-0027, 0031-0032, 0035-0036; the control unit in the temperature control system utilizes the air-cooled module as well as liquid cooling module based on temperature T being higher/lower than a threshold temperature].

Though Lin does not specifically disclose regarding heat sinks, heat sinks are well known in the art. However, Doepker (in the same field of endeavor) clearly discloses about heat sink [abstract; para 0007-0008, 0048]. Similarly, Though Lin does not specifically disclose regarding using the air-cooled module but not the liquid cooling module, a routineer in the art would do so if the temperature of the electrical equipment can be cooled down by air-cooled module only and then if needed upon monitored temperature, one will use the liquid cooling module as an additional or supplemental cooling. However, Doepker (in the same field of endeavor) clearly discloses using air cooling first and if needed, using the working fluid cooling [Fig. 9, 10; para 0011, 0048-0050, 0054-0055]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to use an air-cooled module and a liquid cooling module to control the temperature within a data center or an electrical components/equipment. 


As per claim 2, Lin discloses wherein the controller is to determine that the received temperature monitoring data indicates that the electrical equipment is below the thermal criteria when the monitored temperature of the electrical equipment is below a predetermined temperature value [abstract; Fig. 1, 3; para 0008-0009, 0019-0027, 0031-0032, 0035-0036; the control unit in the temperature control system utilizes the air-cooled module as well as liquid cooling module based on temperature T being higher/lower than a threshold temperature].

As per claim 3, Lin discloses wherein the controller is to determine that the received temperature monitoring data indicates that the electrical equipment is below the thermal criteria [para 0020-0021, 0036; a predetermined period].

As per claim 4, Lin discloses wherein the air cooling subsystem includes a fan to cool the electrical equipment [Fig. 3; para 0020, 0027].

As per claim 5, Lin discloses wherein the liquid cooling subsystem uses a pump to circulate liquid to cool the electrical equipment [para 0030, 0036].

As per claim 6, Lin discloses further comprising: an air cooling channel through which air is passed to cool the electrical equipment; and a liquid cooling channel through which liquid is passed to cool the electrical equipment [Fig. 3].

As per claim 7, Lin discloses wherein the air cooling channel is a distinct channel from the liquid cooling channel [Fig. 3].

As per claim 8, Lin discloses wherein the air cooling channel is in the form of ductwork and the liquid cooling channel is in the form of a pipe, and wherein the liquid cooling channel is disposed within an interior of the air cooling channel [Fig. 3].

As per claim 9, Lin discloses further comprising: electrical equipment to be cooled by the air cooling subsystem and the liquid cooling subsystem [Fig. 1, 3].

As per claim 11, Lin discloses further comprising: a throttle control module to throttle operation of the electrical equipment in accordance with the assigned hybrid cooling profile [Fig. 1, 3; a processing chip can be throttled to reduce its operating temperature is well-known in the art].

As per claim 12, Doepker discloses wherein the assigned hybrid cooling profile indicates that the liquid cooling system is to be used when the temperature readings indicate that a heat profile of the electrical equipment is above the thermal threshold [Fig. 9, 10; para 0011, 0048-0050, 0054-0055].

As per claim 14, Lin discloses further comprising: an evaporator to recondition air within the housing [para 0029].

As per claim 15, Lin discloses wherein the evaporator is along an air flow path between adjacent rack-mounted equipment of a plurality of servers [abstract; Fig. 1, 3; para 0018-0019, 0030; servers].


Shor summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-10571980 discloses hybrid cooling control of a computing system.
B. US-10238011 discloses an electronic rack usable in a data center includes a stack of computing nodes, a number of cooling fans to provide air cooling to the computing nodes, a CDU to provide liquid cooling to the computing nodes, and a rack management controller (RMC) coupled to the computing nodes, the CDU, and the cooling fans.
C. US-20170231118 discloses air and fluid cooling of a data center based on threshold environmental conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116